             Case 1:14-cv-02953-PAE Document 425 Filed 12/14/20 Page 1 of 1




                  Lippes                                                                             54 State Street
                                                                                                    Suite 1001
                                                                                                    Albany, NY 12207

ATTORNEYS
  AT LAW
                  Mathias
                   Wexler Friedman   LLP
                                                                                                    Phenol 518.462.0110
                                                                                                    Fax: 518.462.5260
                                                                                                    lippas.com




                                                                                            LAWRENCE H. SCHAEFER
                                                                                            lx8CHAEFER trLIPPES.COM


VIA ECF

Deceinber 14, 2020

Paul A. Engelmayer, U.S. District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:     John Doe, et al. v. Joseph Lima, et al.
        14-CV-2953
        (PAE / JLC)

Dear Judge Engelmayer:

On November 25, 2020, the parties indicated that they had reached a settlement in principle in the
above-referenced case. On December 11, 2020, counsel for Defendants provided a joint
memorandum to the deciding officials at the New York State Attorney General's Office and the
New York State Department of Corrections and Community Supervision regarding the settlement
proposal.

Pursuant to your November 25, 2020 Order, the parties will report back to you every thirty (30)
days or as soon as the agreement is approved.

Thank you for your continuing courtesies.

Respectfully,


Lawrence . Schae I e
LHS/gsp
cc:   Robert Soloway (via email)
      Goetz L. Vilsaint (via email)
      Blair Albom (via email)
      Edward Kratt (via email)




            New York: Albany, '   New York City • Florida: Ponte Vedra Beach • Ontario: Greater Toronto Area
